Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responsive to applicant’ Request for Continuation Examination filed 6/15/2022.  Claims 15 and 17-28 are pending and rejected.  Claims 1-14 and 16 are cancelled. 

DETAILED ACTION
Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/RP2017/076765 filed 10/19/2017 which claims priority to application EP16195472.2 9900123-2 filed 10/25/2016 in in the EPO is acknowledged.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 15-19. 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullard et al. (4349233) in view of Diebold (6701242) in further view of Reuter et al. (US20040135432) wherein Bullard et al. teaches:
(re: cl 15) An apparatus for controlling a traction of a commercial vehicle (Assignee Caterpillar manufactures farm and construction equipment for commercial use), comprising:
a data interface module to receive input information (#24; #20, #21, #25; c3 L 6-21-controller #24 received wheel speed sensor info); 
depending on a wheel slip of one or more wheels of the commercial vehicle (c3 L 6-21--controller #24 controls slip to wheels premised upon received wheel speed sensor info; c5 L11-20-slip control triggered and maintained by wheel slip sense; c7L27-42-contolled reduce brake per sensed slip), 
wherein the commercial vehicle includes a parking brake system (#51, #53) and a service brake system (cl10, #10 service braking system, #16; c3 L 6-21-“The brakes are normally actuated via a service brake line 16 coming from the rear wheel service brake and retarder master cylinders (not shown). The service braking system, per se, is well known “), the parking brake system having a spring- loaded brake cylinder operable to release the parking brake against a spring force using pressurized air (#51 ,#24, #28, #30, #15, #15’ ;c2L66-c3 L5-spring with cylinder in parking brake used in slip control; c7L4-16-releases brake in slip control; c3 L 41-59-air used to increase or decrease actuation);
the parking brake system and a service brake system being configured to brake one or more driven wheels of the commercial vehicle (cL66-c3 L5-parking brake lines #17, #18 braking wheels #8, #9-fig. 1; c7L4-16--using parking brake lines to control slip; c3 L 6-21-using service brakes to actuate braking of wheels); and
a braking control module to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip (#24; c7L 17-27-keeps slip between 1.5 and 1.7); 
below a threshold value, so as to control the traction of the commercial vehicle (Cl 10, CL 11; fig1, fig. 3; c6L34-43-slip threshold to enter slip control and slip threshold for exiting),
the braking control module is configured to operate without an input of a driver of the vehicle or to override a parking brake demand of the driver (c5 L49-65- auto activate if slip is at least 1.5 ; c6 L10-33-program releases parking brake);\ the service brake system is independent of the parking brake system (#16 fig. 1 vs. #17/18 fig. 1; c L 6-21-service brake and parking brake separate lines to wheels),
and wherein when the parking brake system is implemented as a secondary braking system when the service brake system fails (cc3 L 6-21—“emergency” use of parking brake system with separate existence of service brakes, separate hydraulic lines); 
(c8 L 29-34” during normal vehicle operation the air pressure from the emergency/parking brake control valves (not shown) in conduit 53 is at a maximum”….” The resulting hydraulic pressure in the outlet conduit 54 causes the emergency/parking brakes to be disengaged “; c3 L 6-21-parking brakes biased to disengaged position during  normal operation with service brakes the normal operation use).   
Diebold teaches what Bullard et al. lacks of: 
wherein during a normal driving operation of the vehicle, the apparatus can override a release 
demand of the driver to implement traction control for the vehicle, so that the parking brake 
system is used as a secondary braking system, Diebold (c4L23-43-electric parking brake, c5L59-c6L10-electric parking brake used in starting from stop by traction control with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding); 
wherein when the traction control is implemented by using the parking brake system and not the service brake system (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding);
and the parking brake system can be used for traction control (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding).  
It would have been obvious at the effective time of the invention for Bullard et al. to use override a release command by the driver to implement traction control to facilitate a smoother starting slip controlled release of the parking brake rather than an a driver over or under accelerated condition from not being able to detect slip as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake in the traction control to let the driver maintain full control of the service brakes in event of a need for an emergency stop as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake system to implement a traction control system to save on wear of the service brake system and use the less expensive parking brake system for the less frequently applied traction control system as taught by Diiebold.
Reuter et al. teaches what Bullard et al. lacks of:
the service brake system is still use-able for anti-lock braking actions independent of the parking brake system (¶53- anti-lock on the hydraulic system in contrast to the electrical parking brake system, identifies the hydraulic circuit #12 is separate from the electrical parking brake circuit #200; ¶5 -abs hydraulic on each of 4 wheels-; ¶46, ¶67-abs on hydraulic system).
It would have been obvious at the effective time of the invention for Bullard et al. to tie the anti-lock braking system to the service brakes rather than the parking brakes as the service brakes are designed for more frequent and high speed and robust use rather than the parking brakes so as to maintain the durability and full utilization of the service brake system as taught by Reuter et al.. 

Bullard et al. teaches:
(re: cl 16) wherein the braking control module is configured to operate without an input of the driver of the commercial vehicle and/or to override a parking brake demand of the driver (c5 L49-65- auto activate if slip is at least 1.5 ; c6 L10-33-program releases parking brake ).

(re: cl 17) wherein the braking control module is configured to control the parking brake system to brake the one or more driven wheels differently from one of the other wheels of the commercial  vehicle (c9L25-40-selects which wheel to control by positional solenoid valve; c6 L44-51 -selects lower speed wheel for braking; abstract-“ The reducing valve (30 ), (110) is modulated to proportionally vary the braking force applied to the faster rotating wheels in accordance with the difference in rotational speeds between the wheels (8), (9).”; c14L31-c15L9-control wheels differently).

(re: cl 18) wherein the braking control module is further configured to keep the wheel slip within a predefined slip range (c7L-20-keeps slip in band: 1.5-1.7; c5L11-27- slip kept in band).

(re: cl 19) wherein the data interface module is configured to retrieve a value indicating a current wheel slip from a control unit of the commercial vehicle (c5 L11-27-“slip value is periodically redetermined”).

(re: cl 24) A commercial vehicle (Assignee Caterpillar manufactures farm and construction equipment for commercial use), comprising: a service brake system ( CL10, #10 service braking system #16; c3 L 6-21);
a parking brake system (#51, #53) with a spring-loaded brake cylinder operable to release the parking brake against a spring force using pressurized air (#15, #15’; c2 L66-c3 L5-parking brake lines #17, #18 braking wheels #8, #9-fig. 1; c7L4-16--using parking brake lines to control slip); 
the parking brake system and the service brake system being configured to brake one or more driven wheels of the commercial vehicle; and (cL66-c3 L5-parking brake lines #17, #18 braking wheels #8, #9-fig. 1; c7L4-16--using parking brake lines to control slip; c3 L 6-21-using service brakes to actuate braking of wheels); 
an apparatus for controlling a traction, including: a data interface module to receive input information depending on a wheel slip of one or more wheels of the commercial vehicle (#24;
#20, #21, #25 Cl 1 ; c3 L 6-21-controller #24 received wheel speed sensor info );
and a braking control module to determine the wheel slip based on the received information (#24; c7L 17-27-keeps slip between 1.5 and 1.7);
and to control the parking brake system to keep the wheel slip below a threshold value, so as to control the traction of the commercial vehicle (CL 10, CL 11; fig1, 3; c6L34-43- slip threshold to enter slip control and slip threshold or exiting);the braking control module is configured to operate without an input of a driver of the vehicle or to override a parking brake demand of the driver (c5 L49-65- auto activate if slip is at least 1.5 ; c6 L10-33-program releases parking brake);\ the service brake system is independent of the parking brake system (#16 fig. 1 vs. #17/18 fig. 1; c L 6-21-service brake and parking brake separate lines to wheels),
and wherein when the parking brake system is implemented as a secondary braking system when the service brake system fails (cc3 L 6-21—“emergency” use of parking brake system with separate existence of service brakes, separate hydraulic lines); 
 (c8 L 29-34” during normal vehicle operation the air pressure from the emergency/parking brake control valves (not shown) in conduit 53 is at a maximum”….” The resulting hydraulic pressure in the outlet conduit 54 causes the emergency/parking brakes to be disengaged “; c3 L 6-21-parking brakes biased to disengaged position during  normal operation with service brakes the normal operation use).   
Diebold teaches what Bullard et al. lacks of: 
wherein during a normal driving operation of the vehicle, the apparatus can override a release 
demand of the driver to implement traction control for the vehicle, so that the parking brake system is used as a secondary braking system, Diebold (c4L23-43-electric parking brake, c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding); 
wherein when the traction control is implemented by using the parking brake system and not the service brake system (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding);
and the parking brake system can be used for traction control (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding).  
It would have been obvious at the effective time of the invention for Bullard et al. to use override a release command by the driver to implement traction control to facilitate a smoother starting slip controlled release of the parking brake rather than an a driver over or under accelerated condition from not being able to detect slip as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake in the traction control to let the driver maintain full control of the service brakes in event of a need for an emergency stop as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake system to implement a traction control system to save on wear of the service brake system and use the less expensive parking brake system for theless frequently applied traction control system as taught by Diiebold.
Reuter et al. teaches what Bullard et al. lacks of:
the service brake system is still use-able for anti-lock braking actions independent of the parking brake system (¶53- anti-lock on the hydraulic system in contrast to the electrical parking brake system, identifies the hydraulic circuit #12 is separate from the electrical parking brake circuit #200; ¶5 -abs hydraulic on each of 4 wheels-; ¶46,¶67-abs on hydraulic system).
It would have been obvious at the effective time of the invention for Bullard et al. to tie the anti-lock braking system to the service brakes rather than the parking brakes as the service brakes are designed for more frequent and high speed and robust use rather than the parking brakes so as to maintain the durability and full utilization of the service brake system as taught by Reuter et al.. 

Bullard et al. teaches:
(re: cl 25) further comprising: at least one dynamic sensor or camera configured to determine at least one of the following: a wheel speed, a yaw rate, a steering angle, engine speed, commercial vehicle speed, and an object in an environment of the commercial vehicle (#24; #20, #21, #25 ; Cl 1; c3 L 6-21-controller #24 received wheel speed sensor info).

(re: cl 26) wherein the parking brake system is configured to control air pressure wheel-dependent (#51, #24, #28, #30, #15, #15’; c10 L61- c11 L2- air applied to emergency brake; c7 L4-16--using parking brake lines to control slip).

(re: cl 27) the method comprising: receiving input information depending on a wheel slip of the one or more wheels of the commercial (Assignee Caterpillar manufactures farm and construction equipment for commercial use) vehicle (#24; #20, #21,#25; c3 L 6-21-controller #24 received wheel speed sensor info ; c3 L 6-21--controller #24 controls slip to wheels premised upon received wheel speed sensor info; c5 L11-20-slip control triggered and maintained by wheel slip sense; c7L27-42-contolled reduce brake per sensed slip), wherein the commercial vehicle includes a parking brake system(#51,#53)  and a service brake system (cl-10, #10 service braking system, #16; c3 L 6-21-“The brakes are normally actuated via a service brake line 16 coming from the rear wheel service brake and retarder master cylinders (not shown). The service braking system, per se, is well known “), the parking brake system having  a spring-loaded brake cylinder operable to release the parking brake against a spring force using pressurized air (#51, #24, #28, #30,  #15, #15’ ;cL66-c3 L5-spring with cylinder in parking brake used in slip control;  c7L4-16-releases brake in slip control);the parking brake system being configured to brake one or more driven wheels of the commercial vehicle (c2 L66-c3 L5-parking brake lines #17, #18 braking wheels #8, #9-fig. 1; c7L4-16--using parking brake lines to control slip); 
determining the wheel slip based on the received information (#24; c3 L 6-21--controller #24 determines slip and controls slip to wheels premised upon received wheel speed sensor info; c5 L11-20-slip control triggered and maintained by wheel slip sense; c7L27-42-contolled reduce brake per sensed slip),
 and controlling the parking brake system to keep the wheel slip below a threshold value, thereby controlling the traction of the commercial vehicle  (CL 10, CL11; fig 1, 3; c6L34-43-slip threshold to enter slip control and slip threshold for exiting);
the braking control module is configured to operate without an input of a driver of the vehicle or to override a parking brake demand of the driver (c5 L49-65- auto activate if slip is at least 1.5 ; c6 L10-33-program releases parking brake);\ the service brake system is independent of the parking brake system (#16 fig. 1 vs. #17/18 fig. 1; c L 6-21-service brake and parking brake separate lines to wheels),
and wherein when the parking brake system is implemented as a secondary braking system when the service brake system fails (cc3 L 6-21—“emergency” use of parking brake system with separate existence of service brakes, separate hydraulic lines); 
(c8 L 29-34” during normal vehicle operation the air pressure from the emergency/parking brake control valves (not shown) in conduit 53 is at a maximum”….” The resulting hydraulic pressure in the outlet conduit 54 causes the emergency/parking brakes to be disengaged “; c3 L 6-21-parking brakes biased to disengaged position during  normal operation with service brakes the normal operation use).   
Diebold teaches what Bullard et al. lacks of: 
wherein during a normal driving operation of the vehicle, the apparatus can override a release 
demand of the driver to implement traction control for the vehicle, so that the parking brake system is used as a secondary braking system, Diebold (c4L23-43-electric parking brake, c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding); 
wherein when the traction control is implemented by using the parking brake system and not the service brake system (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding);
and the parking brake system can be used for traction control (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding).  
It would have been obvious at the effective time of the invention for Bullard et al. to use override a release command by the driver to implement traction control to facilitate a smoother starting slip controlled release of the parking brake rather than an a driver over or under accelerated condition from not being able to detect slip as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake in the traction control to let the driver maintain full control of the service brakes in event of a need for an emergency stop as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake system to implement a traction control system to save on wear of the service brake system and use the less expensive parking brake system for the less frequently applied traction control system as taught by Diiebold.
Reuter et al. teaches what Bullard et al. lacks of:
the service brake system is still use-able for anti-lock braking actions independent of the parking brake system (¶53- anti-lock on the hydraulic system in contrast to the electrical parking brake system, identifies the hydraulic circuit #12 is separate from the electrical parking brake circuit #200; ¶5 -abs hydraulic on each of 4 wheels-; ¶46,¶67-abs on hydraulic system).
It would have been obvious at the effective time of the invention for Bullard et al. to tie the anti-lock braking system to the service brakes rather than the parking brakes as the service brakes are designed for more frequent and high speed and robust use rather than the parking brakes so as to maintain the durability and full utilization of the service brake system as taught by Reuter et al.. 

Bullard et al. teaches:
(re: cl 28) A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having a program code (c4 L1-21-microprocessor with program inherently in some medium) for controlling a traction of a commercial (Assignee Caterpillar manufactures farm and construction equipment for commercial use) vehicle (c3 L 6-21--controller #24 determines slip and controls slip to wheels premised upon received wheel speed sensor info;  c5 L11-20-slip control triggered and maintained by wheel slip sense; ,c7L27-42-contolled reduce brake per sensed slip),
by performing the following: receiving input information depending on a wheel slip of the one or more wheels of the commercial vehicle (c3 L 6-21--controller #24 determine slip and controls slip to wheels premised upon received wheel speed sensor info; c5 L11-20-slip control triggered and maintained by wheel slip sense; c7L27-42-contolled reduce brake per sensed slip),
wherein the commercial vehicle includes a parking brake system(#51,#53)  and a service brake system (cl-10, #10 service braking system, #16; c3 L 6-21-“The brakes are normally actuated via a service brake line 16 coming from the rear wheel service brake and retarder master cylinders (not shown). The service braking system, per se, is well known “), the parking brake system having a spring-loaded brake cylinder operable to release the parking brake against a spring force using pressurized air (c51,24, #28, #30, #15, #15’ ; cL66-c3 L5-spring with cylinder in parking brake used in slip control; c7L4-16-releases brake in slip control; c14L31-c15L9-control wheels differently), 
the parking brake system and the service brake system being configured to brake one or more driven wheels of the commercial vehicle (cL66-c3 L5-parking brake lines 17, 18 braking wheels 8, 9-fig. 1; c7L4-16--using parking brake lines to control slip;),
and controlling the parking brake system to keep the wheel slip below a threshold value, controlling the traction of the commercial vehicle (CLl 10, CL 11; fig1, 3 ; c6L34-43-slip threshold to enter slip control and slip threshold for exiting) whereby 
the braking control module is configured to operate without an input of a driver of the vehicle or to override a parking brake demand of the driver (c5 L49-65- auto activate if slip is at least 1.5 ; c6 L10-33-program releases parking brake);\ the service brake system is independent of the parking brake system (#16 fig. 1 vs. #17/18 fig. 1; c L 6-21-service brake and parking brake separate lines to wheels),
and wherein when the parking brake system is implemented as a secondary braking system when the service brake system fails (cc3 L 6-21—“emergency” use of parking brake system with separate existence of service brakes, separate hydraulic lines); 
Diebold teaches what Bullard et al. lacks of: 
wherein during a normal driving operation of the vehicle, the apparatus can override a release 
demand of the driver to implement traction control for the vehicle, so that the parking brake system is used as a secondary braking system, Diebold (c4L23-43-electric parking brake, c5L59-c6L10-electric parking brake used in starting from stop by traction control  with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding); 
wherein when the traction control is implemented by using the parking brake system and not the service brake system (c4L23-43-electric parking brake,c5L59-c6L10-electric parking brake used in starting from stop by traction control; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding);
and the parking brake system can be used for traction control (c4L23-43-electric parking brake, c5L59-c6L10-electric parking brake used in starting from stop by traction control with controlled release of parking brake; c5 L 15-29-service brake system used in parallel with parking brake system for hill holding).  
It would have been obvious at the effective time of the invention for Bullard et al. to use override a release command by the driver to implement traction control to facilitate a smoother starting slip controlled release of the parking brake rather than an a driver over or under accelerated condition from not being able to detect slip as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake in the traction control to let the driver maintain full control of the service brakes in event of a need for an emergency stop as taught by Diebold et al..
It would have been obvious at the effective time of the invention for Bullard et al. to use a parking brake system to implement a traction control system to save on wear of the service brake system and use the less expensive parking brake system for theless frequently applied traction control system as taught by Diiebold.
Reuter et al. teaches what Bullard et al. lacks of:
the service brake system is still use-able for anti-lock braking actions independent of the parking brake system (¶53- anti-lock on the hydraulic system in contrast to the electrical parking brake system, identifies the hydraulic circuit #12 is separate from the electrical parking brake circuit #200; ¶5 -abs hydraulic on each of 4 wheels-; ¶46,¶67-abs on hydraulic system).
It would have been obvious at the effective time of the invention for Bullard et al. to tie the anti-lock braking system to the service brakes rather than the parking brakes as the service brakes are designed for more frequent and high speed and robust use rather than the parking brakes so as to maintain the durability and full utilization of the service brake system as taught by Reuter et al.. 

7.	Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullard et al. (4349233) in view of Diebold (6701242) in further view of Reuter et al. (US20040135432) in further view of Birch et al. wherein Bullard et al. in view of Diebold in further view of Reuter et al teaches the elements previously discussed and Bullard et al is suggestive of
and wherein the braking control module is configured to determine the wheel slip as a ratio of the wheel speed and the commercial vehicle speed variable (c4 L 1-24-proportional to wheel speed differential) .
Birch et al. teaches what Bullard et al. lacks of:
(re: cl 20) wherein the commercial vehicle includes a dynamic sensor operable to sense a yaw moment of the commercial vehicle, wherein the data interface module is further configured to receive as input information sensor data from the dynamic sensor (¶9-senses yaw premised upon wheel speed differential),
and wherein the braking control module is configured to modify the threshold value for the wheel slip based on the yaw moment (¶22-controls brake slip per yaw moment; ¶65-“Controlling braking so as to be symmetrical across all four wheels 38, 40, 42, 44 of the commercial vehicle 10 advantageously guards against an application of any yaw moment of the  vehicle,”);
and wherein the braking control module is configured to determine the wheel slip as a ratio of the wheel speed and the commercial vehicle speed variable (Eq1;  ¶58-slip ratio has vehicle speed and wheel speed as a ratio).
	It would have been obvious at the effective time of the invention for Bullard et al. to get a true measure of how much the tires slipping relative the pavement to control the slip toward bringing the commercial vehicle back to a static coefficient of friction rather than merely balanced yaw as taught by Birch et al.. 

Birch et al. teaches what Bullard et al. lacks of:
(re: cl 21) wherein the commercial vehicle includes a wheel speed sensor and a commercial vehicle speed sensor, wherein the data interface module is configured to receive as input information further data indicating the wheel speed and the commercial vehicle speed (Eq1 ; ¶58-slip ratio has vehicle speed and wheel speed as a ratio).
	It would have been obvious at the effective time of the invention for Bullard et al. to get a true measure of how fast the vehicle is going to get a true measure of how much the tires slipping relative the pavement to control the slip toward bringing the vehicle back to a static coefficient of friction rather than merely relying on data derived from slipping wheels as taught by Birch et al.. 

Bullard et al.  teaches:
(re: cl 22) wherein the commercial vehicle further includes at least one of the following additional sensors: an engine speed sensor, a transmission axle sensor, an odometer, and a rotational speed sensor (Axle sensor #25)
wherein the at least one additional sensor couples permanently or temporarily with one or more driven wheels, wherein the data interface module is further configured to receive as input information additional sensor data from the at least one additional sensor, and wherein the braking control module is configured to determine the wheel speed based on the received additional sensor data (c5L11-27-uses both wheel and drive shaft sensors to verify malfunction of sensor is not interpreted as a slip ).
	Claim(s) 23is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullard et al. (4349233) in view of Diebold (6701242) in further view of Reuter et al. (US20040135432) in further in view of Lu et al. (7229139) wherein Bullard et al. in view of Diebold in further view of Reuter et al. in further teaches the elements previously discussed and 
Lu et al. teaches any elements Bullard et al lacks of:
(re: cl 23) wherein the commercial vehicle includes at least one of the following supplemental sensors: a GPS sensor, and an environment objection detection sensor, wherein the data interface module is further configured to receive as input information supplemental sensor data from the at least one supplemental sensors, and wherein the braking control module is configured to determine the commercial vehicle speed based on supplemental sensor data (¶46-gps for true velocity ;¶ 62-cameras and gps for true velocity).  
It would have been obvious at the effective time of the invention for Bullard et al. to receive information from a gps sensor or camera to get a true measure of the vehicle velocity to get a true measure of how much the tires slipping relative the pavement to control the slip toward bringing the time back to static coefficient of friction rather than merely relying on data derived from slipping wheels so as to get a more accurate adjustment to bring the wheels to a non slip better traction condition  as taught by Lu et al..
Response to Amendments/Arguments
		Applicant’s amendment was effective in overcoming all the rejections under 35 USC 112.  
		Applicant’s broadening the claims by eliminating the indefinite language in the amendment was insufficient and argument s unpersuasive in overcoming the prior art rejections. 
Applicant argues his claim involves overriding a release of demanded service braking. A driver typically holds the service brake while at a stop, such as at a stoplight. Driver generally releases a brake upon a start. Applying the parking brake as a traction control when starting is overriding the driver release demand. Applicant argues his claim requires the service brake operates separately from the parking brake. The parking brake uses separate actuation, service lines, and pistons. The parking brake may be triggered from an ECU #24 if there is slip of at least 1.5. (c3L40-59)- the service brake is mechanical v. parking brake is electromechanical and may be operated by the electrical control unit #24 or by the driver via valve #51, c7L.43-55). Applicant Says parking brake does not stand in as an emergency brake for service brake failure. (c3L40-59)- the service brake is mechanical v. parking brake is electromechanical and may be operated by the electrical control unit #24 or by the driver via valve #51 (c7L.43-5) Separate service pistons and lines and actuators are used in actuating the brakes, so a failure of the activator, the service line (the most common abrupt failure) , or the piston are backed up with a parallel emergency brake system. Further, Diebold indicates the parking and service brake systems are parallel brake systems (c5L25-29). Applicant argues his claim requires the parking brake be used for as a backup for a service brake failure. Bullard et al.'s calling it an emergency brake is clearly identifying it may be used as an emergency contingency in event of a service brake failure.

Conclusion
	. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  The examiner can normally be reached on Mon, Tues, and Friday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/M.E.B/            Examiner, Art Unit 3655  

/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655